Exhibit 10.3

USA TECHNOLOGIES, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

This NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) dated as of May 8,
2020 (the “Date of Grant”), is entered into by and between USA Technologies,
Inc. (the “Company”) and Sean Feeney (the “Original Grantee,” or together with
any permitted assignee or transferee of this option under Section 8 hereof, the
“Grantee”).

RECITALS

A. In connection with Original Grantee’s offer of employment with the Company,
and as an inducement material to Original Grantee entering into such employment,
the Company has decided to make a non-qualified stock option grant to Original
Grantee on the terms and conditions set forth in this Agreement.

B. This award is made as a standalone award, and is not granted under the
Company’s 2018 Equity Incentive Plan (as amended from time to time, the “Plan”)
or any other shareholder-approved equity compensation plan of the Company.
Notwithstanding the foregoing, certain terms and conditions of the Plan are
incorporated by reference into this Agreement as further set forth below.

AGREEMENT

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option.

(a) Subject to the terms and conditions set forth in this Agreement, the Company
hereby grants to the Original Grantee a non-qualified stock option (the
“Option”) to purchase up to 1,000,000 shares of common stock, no par value, of
the Company (the “Shares”) at an exercise price of $6.30 per Share. The Option
shall vest and become exercisable as set forth in Section 2 below.

(b) The Option is being made and granted as a standalone award, separate and
apart from, and outside of, the Plan and all other shareholder-approved equity
compensation plans of the Company. Notwithstanding the foregoing, the terms,
conditions, and definitions set forth in the Plan shall apply to the Agreement
and the Option as if the Option had been granted under the Plan, and the
Agreement shall be subject to such terms, conditions, and definitions, which are
hereby incorporated into this Agreement by reference (and any such references to
the Plan in this Agreement shall solely be interpreted to be references to the
substance of the provisions of the Plan so incorporated, but shall not in any
way imply or indicate that this award was granted under the Plan). For the
avoidance of doubt, the Option awarded under this Agreement shall not be counted
for purposes of calculating the aggregate number of Shares that may be issued
under the Plan as set forth in Section 3(a) of the Plan. In the event of any
inconsistency between the Plan and this Agreement, the terms of this Agreement
shall control.



--------------------------------------------------------------------------------

(c) The Option is intended to constitute an employment “inducement award” under
NASDAQ Listing Rule 5635(c)(4), and consequently is intended to be exempt from
the NASDAQ rules regarding shareholder approval of equity compensation. This
Agreement and the terms and conditions of the Option shall be interpreted in
accordance and consistent with such exemption.

2. Exercisability of Option.

(a) Except as otherwise provided in this Section 2, the Option shall vest and
become exercisable as follows:

(i) The Option shall vest and become exercisable with respect to fifty percent
(50%) of the Shares underlying the Option in four (4) equal installments on each
of the first four (4) anniversaries of the Date of Grant, subject to Original
Grantee’s continued Service through each such vesting date; and

(ii) The Option shall vest and become exercisable with respect to the remaining
fifty percent (50%) of the Shares underlying the Option subject to achievement
of the following conditions:

(A) The Option shall vest and become exercisable with respect to twelve and
one-half percent (12.5%) of the Shares on June 30, 2021, subject to Original
Grantee’s continued Service through such date; and

(B) The Option shall vest and become exercisable with respect to an additional
twelve and one-half percent (12.5%) of the Shares on each of June 30, 2022,
June 30, 2023, and June 30, 2024 (each, a “Performance-Vesting Date”), in each
case subject to (x) Original Grantee’s continued Service through such
Performance-Vesting Date, and (y) the achievement of quantitative performance
goals for the fiscal year of the Company ending on such Performance-Vesting
Date, such performance goals to be established by the Committee following
consultation with Original Grantee as soon as reasonably practicable following
the commencement of the applicable fiscal year (which may include, without
limitation, performance goals based on the Company’s EBITDA, revenue or earnings
(or growth in revenue or earnings), or appreciation in Share price (on a
relative or absolute basis)); provided, that the determination of whether such
performance goals have been achieved shall be made by the Committee in its good
faith discretion, and, if the Committee determines that at least eighty percent
(80%) of the performance goals for the applicable fiscal year have been
achieved, the Committee may determine in its sole discretion that the portion of
the Option eligible to vest on the applicable Performance-Vesting Date shall
vest on a prorated basis based on the Committee’s evaluation of the performance
so achieved. Any portion of the Option eligible to vest on a Performance-Vesting
Date that does not so vest in accordance with the foregoing shall terminate and
be forfeited for no consideration.

(b) Upon the occurrence of a Change of Control, any then-outstanding and
unvested portion of the Option shall immediately vest, subject to Original
Grantee’s continued Service as of immediately prior to the Change of Control.
For purposes of this Agreement, “Change of Control” has the meaning given to
such term in Original Grantee’s Employment Agreement with the Company, dated as
of May 8, 2020 (the “Employment Agreement”).

 

2



--------------------------------------------------------------------------------

(c) Any portion of the Option that has not vested on Original Grantee’s
termination of Service as provided in Section 2(a) or (b) above shall
immediately terminate and be forfeited on the date of such termination for no
consideration. Notwithstanding anything to the contrary in this Agreement, if
Original Grantee’s Service is terminated for Cause (as defined in the Employment
Agreement), the Option shall immediately terminate and be forfeited for no
consideration (regardless of whether the Option, or any portion thereof, is then
vested or unvested).

3. Term of Option.

Unless the Option is terminated at an earlier date pursuant to the provisions of
the Agreement, the Option shall expire if it is not exercised prior to May 8,
2027 (the “Expiration Date”). In no event may the Option be exercised after the
Expiration Date. Notwithstanding the foregoing, the Option shall automatically
terminate prior to the Expiration Date upon the happening of any of the
following events:

(a) The expiration of the three (3)-month period following the Original
Grantee’s termination of Service, if the termination of Service is for any
reason whatsoever other than death or disability (as defined in Section 22(e)(3)
of the Code), or

(b) The expiration of the twelve (12)-month period after the Original Grantee’s
termination of Service on account of the Grantee’s death or disability (as
defined in Section 22(e)(3) of the Code).

4. Exercise Procedures.

(a) The Grantee may exercise the vested portion of the Option only in the
following manner: from time to time prior to the Expiration Date of this Option,
the Grantee may give written notice (or notice in another form approved by the
Committee, including electronic notice) to the Company of Grantee’s election to
purchase some or all of the Shares purchasable at the time of such notice. This
notice shall specify the number of Shares to be purchased.

(b) The exercise price of this Option may be payable: (i) in cash by personal
check, bank draft or money order payable to the order of the Company, by money
transfers or direct account debits; (ii) through the delivery or deemed delivery
based on attestation to the ownership of previously acquired Shares with a Fair
Market Value (as defined in the Plan) equal to the total payment due from the
Grantee; (iii) authorizing the Company to withhold whole Shares, which would
otherwise be delivered, having an aggregate Fair Market Value (as defined in the
Plan), determined as of the date of exercise, equal to the amount necessary to
satisfy such obligation; (iv) by a combination of the methods described in (i),
(ii) and (iii) above; (v) except as may be prohibited by applicable law, in cash
by a broker-dealer acceptable to the Company to whom the Grantee has submitted
an irrevocable notice of exercise; or (vi) by such other methods as the
Committee may deem appropriate.

 

3



--------------------------------------------------------------------------------

(c) The transfer to the Grantee on the records of the Company or of the transfer
agent of the Shares will be contingent upon (i) the Company’s receipt from the
Grantee of the full purchase price for the Shares, as set forth above, (ii) the
fulfillment of any other requirements contained herein or in the Plan or in any
other agreement or provision of laws, and (iii) the receipt by the Company of
any agreement, statement or other evidence that the Company may require to
satisfy itself that the issuance of Shares to be purchased pursuant to the
exercise of the Option and any subsequent resale of the Shares will be in
compliance with applicable laws and regulations. In the event the Grantee
chooses to pay the purchase price by previously-owned Shares through the
attestation method, the number of Shares transferred to the Grantee upon the
exercise of the Option shall be net of the Shares attested to.

(d) The Grantee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any Shares subject to this Option unless and
until this Option shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall have transferred the shares to the Grantee,
and the Grantee’s name shall have been entered as the shareholder of record on
the books of the Company. Thereupon, the Grantee shall have full voting and
other ownership rights with respect to such Shares.

(e) Notwithstanding any other provision hereof, no portion of this Option shall
be exercisable after the Expiration Date hereof.

5. Nature of the Option. This Option is not intended to constitute, and shall
not be treated at any time by the Grantee or the Company as, an incentive stock
option, as defined under Section 422(b) of the Code.

6. Tax Withholding.

(a) The Company does not represent or warrant that this Option (or the purchase
or sale of the Shares subject hereto) will be subject to any particular tax
treatment. The Grantee acknowledges that the Grantee: (i) has reviewed, or has
had the opportunity to review, the tax treatment of this Option (including the
purchase and sale of Shares subject hereto) with the Grantee’s own tax advisors;
and (ii) is relying solely on those advisors in that regard. The Grantee
understands that the Grantee (and not the Company) will be responsible for the
Grantee’s own tax liabilities arising in connection with this Option.

(b) The Grantee shall, not later than the date as of which the exercise of this
Option becomes a taxable event for Federal income tax purposes, pay to the
Company or make arrangements satisfactory to the Company for payment of any
Federal, state, and local taxes required by law to be withheld on account of
such taxable event in accordance with procedures described in Section 10 of the
Plan.

7. No Right to Continued Service; No Rights as Shareholder. This Agreement shall
not confer upon the Grantee any right to be retained in any capacity as a
service provider to the Company or any of its affiliates. The Grantee shall not
have any rights as a shareholder with respect to any Shares subject to the
Option unless and until certificates representing the Shares have been issued by
the Company following exercise of the Option to the holder of such Shares, or
the Shares have otherwise been recorded on the books of the Company or of a duly
authorized transfer agent as owned by such holder.

 

4



--------------------------------------------------------------------------------

8. Assignment and Transfers.

(a) The rights and interests of the Grantee under this Agreement may not be
sold, assigned, encumbered, or otherwise transferred, except in the event of the
death of the Grantee, by will, or by the laws of descent and distribution,
provided that the transferees, devisees, or beneficiaries are Immediate Family
(as defined in subsection (c) below).

(b) Notwithstanding subsection (a) above, the Grantee may transfer this Option
through a gift or domestic relations order to the Immediate Family (as defined
in subsection (c) below), and each transferee shall remain subject to all terms
and conditions applicable to the Option prior to such transfer, and each
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer.

(c) The term “Immediate Family” shall mean the Original Grantee’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Original Grantee’s household (other than a
tenant or employee), a trust in which these persons have more than fifty percent
of the beneficial interest, a foundation in which these persons (or the Original
Grantee) control the management of assets, and any other entity in which these
persons (or the Original Grantee) own more than fifty percent of the voting
interests.

(d) The Option may not be transferred for value by the Grantee. The following
transactions are not prohibited transfers for value: (i) a transfer to Immediate
Family under a domestic relations order in settlement of marital property
rights; and (ii) a transfer to an entity in which more than fifty percent of the
voting interests are owned by the Immediate Family (or the Original Grantee) in
exchange for an interest in that entity.

(e) In order to transfer any portion of this Option in accordance with the
provisions of subsection (b) above, the Grantee must notify the Company of such
transfer, and the Grantee and proposed transferee must execute and deliver to
the Company such certification and documentation deemed necessary by and
approved by the Company.

(f) Notwithstanding anything else set forth in this Agreement, in no event shall
this Option be held at any time by, transferred to, or exercised by, any person
or entity unless such person or entity is the Original Grantee or Immediate
Family.

(g) Except as provided otherwise in this Section 8, during the Original
Grantee’s lifetime: (i) only the Original Grantee (or, in the event of legal
incapacity or incompetency, the Grantee’s guardian or representative) may
exercise the Option; (ii) the Option shall not be assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise); and
(iii) the Option shall not be subject to execution, attachment, or similar
process. Any attempted transfer, assignment, pledge, hypothecation, or other
disposition of the Option or of any rights granted hereunder contrary to the
provisions of this Section 8 shall be null and void. Any levy of an attachment
or similar process upon the Option shall be null and void.

 

5



--------------------------------------------------------------------------------

(h) The rights and protections of the Company hereunder shall extend to any
successors and assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates. The Company may assign this Agreement without the
consent of the Grantee.

9. Data Privacy Consent. In order to administer this Agreement and to implement
or structure future equity grants, the Company, its subsidiaries and affiliates,
and certain agents thereof (together, the “Relevant Companies”) may process any
and all personal or professional data, including but not limited to Social
Security or other identification number, home address and telephone number, date
of birth, and other information that is necessary or desirable for the
administration of this Agreement (the “Relevant Information”). By entering into
this Agreement, the Grantee: (i) authorizes the Company to collect, process,
register, and transfer to the Relevant Companies all Relevant Information;
(ii) waives any privacy rights that the Grantee may have with respect to the
Relevant Information; and (iii) authorizes the Relevant Companies to store and
transmit such information in electronic form. The Grantee shall have access to,
and the right to change, the Relevant Information. Relevant Information will
only be used in accordance with applicable law.

10. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Secretary at the corporate headquarters
of the Company, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown in the Company’s records, or to such other address
as the Grantee may designate to the Company in writing. Any notice shall be
delivered by hand, sent by telecopy, or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

11. Governing Law. To the extent that federal laws do not otherwise control,
this Agreement shall be construed in accordance with and governed by the law of
the Commonwealth of Pennsylvania.

12. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

13. Entire Agreement; Amendment. This Agreement contains all of the
understandings and agreements between the Company and the Grantee concerning the
Option. This Agreement supersedes all previous negotiations and understandings,
whether written or oral, between the Company and the Grantee concerning the
Option. For the avoidance of doubt, the issuance of the Option pursuant to this
Agreement is in full and complete satisfaction of the Company’s obligation to
issue the “Equity Award” described in Section 4(c) of the Employment Agreement.
The Company and the Grantee have made no promises, agreements, conditions, or
understandings, either orally or in writing, that are not included in this
Agreement. This Agreement may not be amended or modified except by a signed
writing executed by Company and Original Grantee; provided, that if required by
any NASDAQ listing rule (or rule of another applicable exchange or
over-the-counter securities market on which the Shares are traded) or applicable
law, no such

 

6



--------------------------------------------------------------------------------

amendment shall be effective unless approved by the shareholders of the Company
in accordance with such listing rule or applicable law. Emailed copies (pdf
format) of any party’s signature hereto will have the same effect as an original
signature.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Original Grantee has executed this Agreement,
effective as of the Date of Grant.

 

USA TECHNOLOGIES, INC.

By:  

/s/ Doug Bergeron

  Name: Doug Bergeron   Title: Chair, Board of Directors

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Agreement.

 

Date: 5/8/2020     

Original Grantee: /s/ Sean Feeney                            

 

 

8